 

FILED
Western District of Washington
= Seattle

JAN 27 2820 {-22- 2027.0

oH ARE AAT CHE, |
tk Hon rable. Chrisheloy- Alsfoy a L499

 

 

 

 

" |

 

 

aes
Frm! ‘Sedie Histly- and Sleen ME dit
Re! éentactoel ¢ Dbl ications ve

 

=p Aletan 5

 

 

Vy Wife is ide ot Cb mie OS].

Qu

 

 

 

 

 

}
“

She 13 onwel| and <this % (ay 5

 

naling her even motel ond

 

 

@

Uns] _y _

 

 

She Salk Lam <chizeph{eae ,

 

 

 

 

 

Aspergers Syn Lome and 1S ow)

 

 

qhaned ia ag (G5), She lel

 

 

 

 

what Sho. Slee D&S proce, =

 

 

ih erto n hév prepert] TAR CEs

 

 

 

 

 

trey) Gg Long Ag) ia pode

 

 

 

(oUt wo Uw ne.

 

 

[i
ar,

 
© -22-2620

 

 

 

 

— “The —tnoskee_ View Cahert and

3 le Aye fon stanly |
Lane repeokdly- Ful he cadess
“Hei cn ace!” obluati

 

 

 

 

 

 

 

 

 

 

heya well as eS.
~€ my Ye). ater storage. Aone

 

 

 

 

 

ped thors. - Rae ek wiry

 

le 1350e. hes. a heen ac Hrecled 4
oo Bay... pale lnc oles NeoT
thst fare isin fact)

 

 

 

 

 

 

 

 

 

 

+ EEK bon elephant a. ve Keg
Tee coteclel ool: ahons OO

 

 

 

1 ist

 

 

 

 

 

 

 

 
Of- 272-2029

 

Wave. enchset ie an adhe Secroment

 

 

 

nt ost Sodan ah Anima .

 

 

 

 

 

“The. Staley coins racte at <

 

 

 

 

 

check Te. debhors ablations:

 

oud my) wile 15 nat £ be.

 

j i
sane Shg. paid cl a plete

 

 

 

+ 1S Met aropecky ea Te cbr

 

 

o- CctSte-, Ske is sale _oweR

 

 

 

 

e& G56 o7 4c (4% Gne) Aq,

 

 

 

 

 

 

 

 

ik Fo, Pal PE Ph, ot dollars

 

 

 

 

herein Aas e O} - aa 2920

 

 

 

 

in tol Wace Vale,

i . }

 

 

 

ithe debby eotete. Pane]

 

 

at }

 

 

 

 

 

-@ Lovey. harcain , Zk MND
| te t 7 \ Ie >) * 7 7

 

bt cer ee deena eterno

(2

ee

Cast. 16011757-CMA Dor. 2214. _Eiled 01/27/20___Ent.01/27/20.11:42:32 Pg 3 of 22
ol-22-202¢0

 

 

 

 

 

 

 

 

| lg ¢_ lgprdste __ piopatty thst
: 0. _ to Otho they. “To do ;

 

 

 

 

 

 

 

 

 

 

 

5 bath epstbe and
piiile akin bok 1 oglu

— Sho instructed” “He cteosbee ou

0-26-2016 vs He

ee Sigal hee TT hcttons

Sand: “has. heey iy brech nf his
Cont ato s/ pbl I ort nS sinde

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

thet Fime yo span oF _well

 

over 1000 days. Lin adlrbion

 

 

 

 

 

 

 

 

 

———€ase 16-41767-EMA—_ Doe 2214-- Filed 01/27/20-—Ent. 01/27/20 14:42:32 Pg. 4 of 22 —__
O{-22 -2©20

 

 

 

Hae estste_, a

| (igrable lets tee fompeted
SFO maddest J9— Asters G5)
On bX wilt teal Dek thirty
esd C 35,000) cb) ers; “thi

ve No “On asanab ke _ nor B&essivC.

—— x 5 3 ZL i
| onsider seg tle nehve ard C4lat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Or That and cfomiayas

—

 

 

 

 

 

 

i 7
‘

 

 

 

 

 

a
nN ee Th an ho
SpettPos - hor
bes Ti ge AMenml Ayan
| bain fe Lego y fle. coueys +o

a United Sbheg Ff Logs i Laott
-@ rane by We CaNeFt a « Nis

/e\
es

 

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

——-—-Ga

 
0(-22-202.0

 

 

 

 

 

_piefestianls and others

al

| whe Nave. _ ‘eondored 44's

Pn i

On oes _Shme. ta wd (3lash oe
| and. rape. & e a oo
“ahd bom” * ew He

oo ERY case Even. Sheen a
. Mat ch Hab Creer was. ee

 

 

 

 

 

 

 

 

a Move Com stent a
eo = mrs velar pa

 

 

 

 

 

 

 

 

 

Gee “pb 5 athe ebbrs’ possion
a cording be Scheclo es sdbniket —
“7 fe Cort on of 0] -2016-
et alee || os atlas

 

 

 

 

 
O(-22-2O2E

 

ot docld:

 

 

222,

 

 

24, 224.

 

225, 226,277 4

 

alt yop Wee. Cle

 

; aor Ly

 

 

 

 

 

 

O02. . soll

 

—_

this lout t ave May,

 

wcorroyared here w,

 

aainn ff

 

 

 

 

ly acld hon peel Ny) eiF 5

 

 

 

—skerm

 

Taisho have fe oat ely

 

-@

expencled —Fhyee Vas @ ee

 

 

sor he post ane. hondeed and

 

see pee ef ee ee

 

Aue) eb [ [G6 )

Soy

 

hid

ceqnve nett)

Tt
n

 

atcey 45 eee. Coniger st

 

or men tin

 

 

 

 

 

 

 

 

 

 

fe “prior AY odin stshve
Clam 7 Thee hoor wally (3 %)
For ine Wondied wine w2eeks Cb %0)

 

 

 

 

 

_f)

CT?

———Case16-11767-CMA._Doc.2214.. Filed 01/27/20 Ent 01/27/20 11:42:32 Pg, 7 of 22 __
 

O{-22-2028
6 eal fo 3438 heals, |
Bs appl quasi “paela| oficial

. for Thorsten Cosa, from (9 T= 2608

i
f
©

 

 

 

 

 

 

 

 

 

 

 

 

 

_ oe _ am” ee We ed ag Lessioha |
Bin 249% stable we Gr Aum niStrett

“ot this meter 4 AS hele _
| dollars an hoov~ (100).

There far Emad ey est fen 4

=

 

 

 

 

 

 

 

  

 

 

 

 

 

 epitbe Compensondh sor time

win tee dolies cere —

 

   

 

 

hy We” “adie tf thee Tle

om totel of tine world ts. 7
3B has , The yate ‘ig. 100. dolbys_
PRE TIS so tatal” ie
; | Callens Chhicly “thee
BD

#/20——EntOH/27/20 11:42:32 _Pg--8-of 22-——

 

 

 

 

 

 

 

 

 

 

 
o(-2.2- 2020

 

 

[\, \
—Thyee huvdyed calla ) .

 

 

 

 

 

am vwwotllnt -te foeip

 

 

 

 

 

 

 

Onn few Loman tor al

 

} expanses +

Tale. posts, (Q— 5

 

aeebges ane Flu) meet

 

 

 

RAL.

 

Vie. and (eme

 

“¢ 2a ad

 

 

 

Oar ae pratable 6

 

 

Fn j

 

 

rata ee. mileree=

 

 

 

 

 

 

She. Me

 

ana (ye. Nave.

 

 

 

AA 7xeWai I “(6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With olfale eet
at ite AA
__ | mah
oe OL
oO __ lay
| AT

 

 

__Case 16-11767-CMA__Doc_2214..-
I
oo. 7 A Sdarbm to to letfee of ol-22-2020
, _ RE: AFF; dav +
mone ann —ateve WK i

ap (Neve <3 Swear and ee

 

 

Sym diet - 2. fovgown ca penses _ _

 

 

 

 

 

- wee each and all pexonabe

ae Neres oy Jn 3 for”

rie Wor |6- “162, and for

adding nm n her helfe, “gdlinniseri ing.
her wlerests as party. a. oo

— C8Se. Vo lé-) 116F.. | ae

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

- Tet tei ne te 224 day ay a _
' “Tanvary) 2020, tm Cherokee. Cooly
Meth Galea ~ OSA _at iN 30am,

ath geod ico jred bs ty me Si

 

 

 

 

 

 

uy ee

_Gas6-16-11767-CMA--Boe.2: 2214— -Filed-01/27/20—Ent: 0/27/20 11:42:32 Pg. 10-ef 22 ——
(of-22-2028

= - “ Eas key | Jileelx ke Hot

Je you. shall tek su @ strie
ws eoavds 48 mys, mph. fe ae —_
dd rected fo ee ~#1. 4 he emai]
ser. ot: HALO. cee een eee

 

 

 

 

 

 

aeerre: The. aie “sin oe
a Act. of - Washiacton iC “Hoe Act Oo

eects te and sale of rir),

under commdty
Ty

 

  

 

Case 16-11767-CMA Doc 2214 . Filed 01/27/20 Ent. 01/27/20 11:42:32 Pg. 11 of 22
|
|

a oe OUR 28BD

= S ik “Ghelpart . Et Chayps Gnd stig
| of taht To Geter Order To base

anal Nesst and Empise. Cull Baltes

 

 

 

 

   

 

 

 

ASS ved by. ~tha_tlesh ngter Stoke a
a nea tua “at Eanes | Taskitonens .
__ Pe an fe Cod a reat
f part Aha , ° an commodity
ert dees yok ne _cequeed Ge)
| te deliver 4a ie bayer within

| }-aé ay) afley “he moenit of goad h fds
Od, pag 2. patacray 4 Q wne (3 .

Sei teat of Chargs pat ”
Hy _cemmne ty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 16-11767-CMA Doc 2214 Filed 01/27/20 Ent.-01/27/20 11:42:32 Pg. 12 of 22
 

Rays. for delaery will +k —
we —_ K ndey He a et a Mn miles on!

 

 

 

 

 

  

2 “of. chugs. on a tke oS a

-— perfectly yc cleav tet te, Sterg
a “eustmers aye och aMdall
sae cand dishtnct Lem a a

= they beollton Costemers in
tt He nator of le_ “sélebiocchio 1D ve

~~ CebSeen we eellem CWI TIM) and
ce ; He. bog (in thid ystene, Fy
veal : “Stedie Uvter YS one whaely
He delver y- ok such, physeal.. Ce
a | Here ae & ot fear vee so be

- — ee

 

 

 

 

 

 

 

 

EN, ee ne nee nanan a eee eerie aa mine te eee ee

Case 16-11767-CMA Doc 2214 Filed 01/27/20 Ent. 01/27/20 11:42:32 Pg. 13 of 22
c o[-22-2620
_ delved othe te 8 by
—Reepiamact of He. AF.
ie a en ee
a adcvale ot i precios
_metel6ar Constrtoles t otter
ond Ar sale of a ) Cmpdity,
3.) ommedity eres 3, y _
CO fenmady * Wie nn fla se
Te ‘Usshugten ase Pied tn ROW

3h. 38.0106), (i), (9), (18). Alan
Be No. televath Sremphors

_ fleve 4, Mr, Chest parses

Te ROW 21 39,.070 your

a arr rrcaeerete Hate co mine merlin

—% ole as ete. and all employees
~~ of te debtor e stokes mi Hachvuslees”

i a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cee ended pect erence Rpt ney dicen tab eee ay nate peneenn site oni raebe ee weer

se terete eres ae er a er ra eam He

 

eet :

Case 16-11767-CMA Doc 2214 Filed 01/27/20  Ent..01/27/20 11:42:32 Pg. 14 of 22
co o[ 22-2620
pete) ) ae liable

 

— Leof ony Melebors “ec re Kak coo ceeen t

oo wth “resend 5 5 Te He. ff an ane ce

   

os Sale. of b em
a. Condes ~ 1 Tdi

 

A Act. vo | — —

 

ca Te Bg ar, copy Lclous |

pend l eco { _theanres _ pes pool

ym yoor exmeil ce rhe. ate ne

 

_ pees we, e made and

  

 

 

a : 51 rons

 

: ~ tercasive nov Valoable
Mr Calvert, yes and, er = - Hs .

 

 

Case 16-11767-CMA Doc 2214 Filed 01/27/20 Ent: 01/27/20 11:42:32

Pg. 15 of 22
C ! O{-22-2020

aoe ee

and —_omrted 1. Sate

melenal “take NeCESSHY

Ly Sbirale le abl rmsd

pap LE

 

 

 

 

 

 

 

 

   

  

 

ee rnmerrer <ieL ALY See

 

  

 

 

 

 

 

 

 

iM sh “et He cxcomtahe§ onder

 

 

 

—-whih ley wae Mae not mislead,

 

 

= be clear, AoC clawm_1s.

 

 

 

i “net one held oa —any_sott af —
a onto | [3 it ea porchase. order Heiagh

en ram meaner erlfe a

tl vsc_ E Ch), Ce), [ m2), aud
_ it 0S¢ 165" (a) U1), 0); te
tveskee shall 1. rompl) wo worth ay

i. ~pshtlcae fro _a_costenet? pesaureling 7

 

 

 

 

 

 

 

 

vt

 

 

 

 

 

  

 

 

 

 

 

——gueh vostamere desved Jegeidhees
at oe coming Contraclk, f (id) _
ban. Het “ching Tl)

 

 

 

 

 

 

 

 

f+ and

           

 

 

eee ; _ ©

 

 

Case 16-11767-CMA Doc 2214 Filed 01/27/20 Ent..01/27/20 11:42:32 Pg. 16 of 22
tT. © {-22-2020
——Tretegplations._coold nach

 

 

 

 

 

 

 

 

 

 

Case 16-11767-CMA Doc 2214 | Filed 01/27/20 Ent. 01/27/20 11:42:32 Pg. 17 of 22
 

 

 

 

 

 

 

 

  

 

 

 

 

Ey anc cpl n abet
~ _owk Sock Sune | a ee d

 

 

 

 

 

 

 

 

 

 

 

 

Poem eer recur mes eee

 

 

ats! 78 Hot, ons —

 

 

aril lea lly dept ving meek

 

| ushst iS Newt

 

 

 

 

i delkrs

 

 

 

 

+ 2 fous pomhesiing Said, f-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

are My Ppelty. and =,
Sade Uidtle-, am. ole owner
cp AS eiced by beth _—te- en.
ae Bellon val gree mer] ONch
a - 2) :

 

 

 

 

Case 16-11767-CMA Doc 2214 Filed 01/27/20 Ent.01/27/20 11:42:32 Pg. 18 of 22
 

. Seet Joy 2S for. use ey a One
ok Cf. ( aA) 5 7 ond) Sales Order oS
now tA a

er 2a) trey. ames of Ay.

. O99) + au and as, a Dales_0 Ocke aan

  

 

Ss Wer le OZ. 2 sty) “shaganch & Bod, al a

ae Ag) This lon is, a
Yeo “nvoiwe er GST comes Shey oS
- F417 Ag), of a le qbernatve a

    

 

Case 16-11767-CMA Doc 2214 Filed 01/27/20 Ents 01/27/20 11:42:32 Pg. 19 of 22
O(-22-2820

\ Tasha
ak Telle. -E ant co kek ——aoart |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR and foukac: v he te 4 iW
a . ) ~~ yo Sndietonis 7 TANS

 

 

AS yor “rlemaed \ANOVG
please (ani ee year Cay. (eS ST.

Cone bs io Feet

Cp S 3g dde ma a

With al respect doe co

 

 

 

 

 

 

 

 

 

 

 

 

 

See Wer

 

 

 

 

 

 

 

 

 

 

 

 

 

— ati Ti il2z]} 2oz6

 

 

 

Tarren acre cami at Fed keane

i

beetle does ieee te Ae SO A eM AUR AE ath mat oy kg

__ U0) _

EN pata eH RR a ne fo

 

 

 

 

 

Case 16-11767-CMA Doc 2214 Filed 01/27/20 Ent. 01/27/20 11:42:32 Pg. 20 of 22
© [-22~2020

 

C fo — Addey chin 4

== oe — dated 6 of: 22s - 2020 Panne
- “Wr Ceherh
Th “adhe, a a Sgr

fe we. ee Stamp My ate th at had ~ —

 

   
   
  
 
 

“wold have preser eh He yale
ot. te «etek 1 e ah stimelek

 

His, very. aM “nelonea” tort they
yer beck oF cam sg i
fe yaad)

 

 

 

Case 16-11767-CMA Doc 2214 Filed 01/27/20 Ent.01/27/20 11:42:32 Pg. 21 of 22
(9 { 22-2620

  

 

 

 

eared or Snead | orionty
nstwr stench aS wel Qs “al

—— verdes and Ike” of aadey
— Tentaer of Ohler Mae oc

te Tle record tg pel " clear.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cS, The 1s ford Tee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t +
mec T ne _— (: 2b) er ~

 

 

Case 16-11767-CMA Doc 2214 | Filed 01/27/20  Ent.-01/27/20 11:42:32 Pg. 22 of 22
